NEIKIRK, Judge.
Cecil Bartley, a 51-year-old coal miner, sustained an injury to the lower region of his back as he was lifting a heavy timber while employed by Island Creek Coal Company. Some three months after the injury he returned to work in the mine but was unable to perform the heavy work that his job entailed. Bartley filed a claim with the Workmen’s Compensation Board seeking compensation for his injury. The Special Fund was made a party.
The Board awarded Bartley compensation for a three-month period of temporary total disability and for 50% permanent partial disability, to be paid by the employer. The Board dismissed the claim against the Special Fund.
The employer, Island Creek Coal Company, appealed to the Floyd Circuit Court, which reversed the Board and remanded the case with directions to enter an order holding the employer liable for compensation only for temporary total disability, and holding the Special Fund liable for compensation for permanent total disability. The Special Fund appeals.
There was medical evidence that Bart-ley’s injury had aroused a pre-existing dormant arthritic condition into disabling reality. The circuit court imposed liability on the Special Fund on the theory that the arthritic condition was a dormant, nondis-abling “disease.” The Board found from all the evidence that Bartley had a condition pre-existing the accident which was nondisabling and that the condition was degenerative arthritis. Degenerative arthritis is a degenerative process brought on by the normal aging process and normal wear and tear. Degenerative arthritis is defined in Webster’s Third New International Dictionary as: “arthritis of middle age characterized by degenerative and sometimes hy-pertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint posi*263tion.” Degenerative arthritis is not a disease within the meaning of KRS 342.120. Such condition falls within the same category as the degenerative disc condition encountered in Young v. City Bus Company, Ky., 450 S.W.2d 510. See Central Uniform Rentals v. Richburg, Ky., 468 S.W. 2d 268; Young v. SouthEast Coal Company, Inc., Ky., 468 S.W.2d 316.
The judgment is reversed, with directions that the award of the Workmen’s Compensation Board be affirmed.
All concur.